Citation Nr: 1143899	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-08 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder to include anxiety or depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1971 to March 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2007of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

This case was previously before the Board in December 2009 and in May 2011, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As a result of the development on remand, the claim is REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND 

In a decision in May 2011, the Board denied the claim of service connection for posttraumatic stress disorder and remanded the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder to include anxiety or depression for further development. 

VA records show that in February 2006 the Veteran's health problems included depressive disorder.  As a result of the development on remand, VA records, covering the period from 2009 to 2011, document treatment for depression, which was associated with an incident in service in 1971.  


The Veteran has consistently described the incident as follows: During basic training at Fort Jackson, South Carolina, while his company was on a march on a base road another unit was on the opposite side of the road, when an unauthorized person, driving an ambulance, drove into the column of troops on the opposite side, injuring several soldiers.  At the time, the Veteran had pre-service training in first aid and as an emergency medical technician and he wanted to help the injured, but he was ordered by his drill instructor to stay in formation.  

The Veteran states that he felt helpless and he has been troubled by the memory of the event for years, which abruptly worsened in 2003 when he was reminded of the incident by the sight of an old military ambulance, similar to the one in service.  

Under 38 C.F.R. § 3.159(c)(4), a VA examination and opinion are necessary if the evidence of record: contains competent evidence that the Veteran has a current disability, establishes that the Veteran suffered an event in service, and indicates that the claimed disability may be associated with the event in service, but does not contain sufficient medical evidence to make a decision on the claim. 

In this case, the documentation of depression and the circumstances of the Veteran's service are sufficient to warrant a VA examination and a VA medical opinion to determine if the identified event is sufficient to support the diagnosis of a psychiatric disorder other than posttraumatic stress disorder, which was incurred in service. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA clinical psychologist or psychiatrist, including psychological testing, but not testing for posttraumatic stress disorder, to determine: 




Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that any current psychiatric disorder other than posttraumatic stress disorder to include anxiety or depression is related to the incident in service as described by the Veteran? 

In formulating the opinion, the VA examiner is asked to consider the significant facts of the case as determine by the Board:

a).  The service treatment records contain no complaint, finding, history, treatment, or diagnosis of a psychiatric disorder.

b).  The Veteran is competent to describe the incident in service, that is, that he had witnessed the injury of several soldiers, who were hit by an ambulance and that the Veteran's statement about the incident is credible, that is, the statement tends to prove that the incident occurred; the Veteran is also competent to state that he felt helpless at the time and that he has been troubled by the memory of the event for years, which abruptly worsened in 2003, when he was reminded of the incident by the sight of an old military ambulance, similar to the one in service, and that the Veteran's statement about his post-service symptoms is credible.  







c).  More than 30 years after service, in February 2006, VA records show that the Veteran's health problems included depressive disorder.  VA records, covering the period from 2009 to 2011, document treatment for depression, which was associated with an incident in service in 1971. 

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential causes unrelated to service, if so, identify any other potential cause, and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the VA examiner for review.

2.  After the completion of the above development, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).




Department of Veterans Affairs


